FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 12, 2022

                                     No. 04-22-00363-CR

                                     Anthony SALINAS,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR10247
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
        After we granted Appellant’s first motion for a sixty-day extension of time, Appellant’s
brief was due on October 17, 2022. Before the once-extended due date, Appellant filed a motion
for another sixty-day extension of time to file the brief.
        Appellant’s motion is GRANTED IN PART. We ORDER Appellant to file the brief not
later than November 16, 2022. See TEX. R. APP. P. 38.6(d).
       No further extensions of time to file Appellant’s brief will be granted absent
extraordinary circumstances. Heavy trial and appellate caseloads, without more, are not
extraordinary circumstances. See McIlhargey v. Hager, No. 13-21-00288-CV, 2022 WL
1251061, at *3 (Tex. App.—Corpus Christi–Edinburg Apr. 28, 2022, pet. denied) (mem. op.);
Hubbard v. State, 649 S.W.2d 167, 169 (Tex. App.—Dallas 1983, no pet.).
       If Appellant fails to file the brief as ordered, we will abate this appeal and remand the
cause to the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2), (3);
Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court